Exhibit 10.4

DIRECTOR RESTRICTED STOCK UNIT AGREEMENT

THIS DIRECTOR RESTRICTED STOCK UNIT AGREEMENT (“Agreement”) is made effective as
of the grant date set forth below by and between SYNOVUS FINANCIAL CORP., a
Georgia corporation (the “Corporation”), and
                                     (“Director”).

WHEREAS, Director has been awarded Restricted Stock Units (“RSUs”) under the
Corporation’s 2013 Omnibus Plan (“Plan”).

NOW, THEREFORE, in accordance with the provisions of the Plan and this
Agreement, Director hereby agrees to the following terms and conditions:

 

1. Grant of RSUs

 

Director is hereby granted RSUs as follows:

Date of Grant:

                         , 20    

Vesting Conditions:

     Please refer to Section 2 of this Agreement

Total Number of RSUs:

                                   

 

2. Vesting of RSUs

(a)     Vesting Conditions.     If Director continues to serve on the Board of
Directors of the Corporation through the date(s) indicated in Column I below,
the RSUs will become non-forfeitable (i.e., “vest”) to the extent indicated in
Column II below:

 

(I)

      

(II)

   If service continues through   then      the % of RSUs which vest is   
                    , 200           

100%

   [or]                               , 200           

      %

   [or]                               , 200           

      %

   [or]                               , 200           

      %

  

Such vesting will occur (to the extent indicated in Column (II) above) at the
close of business on the applicable date(s) indicated in Column (I) above. Any
RSUs which are not vested on the date Director’s termination of service will be
forfeited to the Corporation, unless the Board of Directors in its sole and
exclusive discretion determines otherwise.



--------------------------------------------------------------------------------

(b)     Effect of Death (Other Than by Suicide) or Disability.    If Director’s
service with the Board of Directors of the Corporation terminates by reason of
Director’s death (other than by suicide) or Disability, then any RSUs which are
not vested at the time of such termination will become vested automatically.

(c)     Effect of Attaining Age 72.    If Director’s service with the Board of
Directors terminates due to Director’s attainment of age 72 pursuant to the
provisions of the Corporation’s by-laws, then any RSUs which are not vested at
the time of such termination of service will become vested automatically.

(d)     No Forfeiture of Vested RSUs.    Any RSUs which vest pursuant to the
preceding provisions of this Section 2 will not thereafter be forfeited.

[(e)    Restrictions Upon Transfer.    The RSUs may not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated, other than pursuant to
a will or the laws of descent and distribution, until the Corporation has repaid
its obligations under the U.S. Treasury Department’s Capital Purchase Program
under the Troubled Asset Relief Program (“TARP) as follows: (i) 25% of the RSUs
granted will become transferable at the time of repayment of 25% of the
aggregate obligations of the Corporation under TARP; (ii) an additional 25% of
the RSUs granted (for an aggregate total of 50% of the shares of RSUs granted)
will become transferable at the time of repayment of 50% of the aggregate
obligations of the Corporation under TARP; (iii) an additional 25% of the shares
of RSUs granted (for an aggregate total of 75% of the shares of RSUs granted)
will become transferable at the time of repayment of 75% of the aggregate
obligations of the Corporation under TARP; and (iv) the remainder of the shares
of RSUs granted will become transferable at the time of repayment of 100% of the
aggregate obligations of the Corporation under TARP. Any attempted disposition
or transfer in violation of this Agreement and the Plan shall be null and void.]

 

3.

Conversion of RSUs and Issuance of Shares

Upon vesting [and transferability] of the RSUs as set forth in Section 2, one
share of the Corporation’s Common Stock shall be issued for each RSU that vests
on such vesting date, subject to the terms and conditions of this Agreement and
the Plan.

 

4.

Status of Director

The Director shall not be, or have rights as, a stockholder of the Corporation
with respect to any of the shares of Common Stock subject to the RSUs unless the
shares underlying the RSUs have been issued and delivered to him or her. The
Corporation shall not be required to issue or transfer any certificates for
shares of Common Stock for the RSUs until all applicable requirements of law
have been complied with and such shares have been duly listed on any securities
exchange on which the Common Stock may then be listed.

 

2



--------------------------------------------------------------------------------

5. Dividend Equivalents

The RSUs will be credited with dividend equivalents equal to amount of cash
dividend payments that would have otherwise been paid if the shares of the
Corporation’s Common Stock represented by the RSUs (including deemed reinvested
additional shares attributable to the RSUs pursuant to this paragraph) were
actually outstanding. These dividend equivalents will be deemed to be reinvested
in additional shares of the Corporation’s Common Stock determined by dividing
the deemed cash dividend amount by the Fair Market Value (as defined in the
Plan) of a share of the Corporation’s Common Stock on the applicable dividend
payment date. Such credited amounts will be added to the RSUs and will become
transferable in accordance with Section 2 based on the transferability of the
initial RSUs to which they are attributable. In addition, the RSUs will be
credited with any dividends or distributions that are paid in shares of the
Corporation’s Common Stock represented by the RSUs and will otherwise be
adjusted by the Committee for other capital or corporate events as provided for
in the Plan.

 

6.

General Provisions

(a)     Administration, Interpretation and Construction.    The terms and
conditions set forth in this Agreement will be administered, interpreted and
construed by the Compensation Committee, whose decisions will be final,
conclusive and binding on the Corporation, on Director and on anyone claiming
under or through the Corporation or Director. Without limiting the generality of
the foregoing, any determination as to whether an event has occurred or failed
to occur which causes the RSUs to be transferable pursuant to the terms and
conditions set forth in this Agreement, will be made in the good faith but
absolute discretion of the Compensation Committee. By accepting the transfer of
RSUs, Director irrevocably consents and agrees to the terms and conditions set
forth in this Agreement and to all actions, decisions and determinations to be
taken or made by the Compensation Committee in good faith pursuant to the terms
and conditions set forth in this Agreement.

(b)     Withholding.    The Corporation will have the right to withhold from any
payments to be made to Director (whether under this Agreement or otherwise) any
taxes the Corporation determines it is required to withhold with respect to
Director under the laws and regulations of any governmental authority, whether
Federal, state or local and whether domestic or foreign, in connection with this
Agreement, including, without limitation, taxes in connection with the transfer
of RSUs. Failure to submit any such withholding taxes shall be deemed to cause
otherwise transferable RSUs not to become transferable.

(c)     Rights Not Assignable or Transferable.    No rights under this Agreement
will be assignable or transferable other than by will or the laws of descent and
distribution, either voluntarily, or, to the full extent permitted by law,
involuntarily, by way of encumbrance, pledge, attachment, levy or charge of any
nature except as otherwise provided in this Agreement. Director’s rights under
this Agreement will be exercisable during Director’s lifetime only by Director
or by Director’s guardian or legal representative.

(d)     Terms and Conditions Binding.    The terms and conditions set forth in
the Plan and in this Agreement will be binding upon and inure to the benefit of
the Corporation, its successors and assigns, including any assignee of the
Corporation and any successor to the Corporation by merger, consolidation or
otherwise, and Director, Director’s heirs, devisees and legal representatives.

 

3



--------------------------------------------------------------------------------

(e)     No Liability for Good Faith Business Acts or Omissions.    Director
recognizes and agrees that the Compensation Committee, the Board, or the
officers, agents or employees of the Corporation and its Subsidiaries, in their
oversight or conduct of the business and affairs of the Corporation and its
Subsidiaries, may in good faith cause the Corporation or a Subsidiary to act, or
to omit to act, in a manner that may, directly or indirectly, prevent the RSUs
from becoming transferable. No provision of this Agreement will be interpreted
or construed to impose any liability upon the Corporation, a Subsidiary, the
Compensation Committee, Board or any officer, agent or employee of the
Corporation or a Subsidiary, for the inability to transfer RSUs that may result,
directly or indirectly, from any such action or omission.

(f)     Recapitalization.    In the event that Director receives, with respect
to RSUs, any securities or other property (other than cash dividends) as a
result of any stock dividend or split, spin-off, recapitalization, merger,
consolidation, combination or exchange of shares or a similar corporate change,
any such securities or other property received by Director will likewise be held
by the Plan’s agent and be subject to the terms and conditions set forth in this
Agreement and will be included in the term “RSUs.”

(g)     Appointment of Agent.    By accepting the transfer of RSUs, Director
irrevocably nominates, constitutes, and appoints the Plan’s agent as Executive’s
agent for purposes of surrendering or transferring the RSUs to the Corporation
upon any forfeiture required or authorized by this Agreement. This power is
intended as a power coupled with an interest and will survive Director’s death.
In addition, it is intended as a durable power and will survive Director’s
disability.

(h)    Legal Representative.    In the event of Director’s death or a judicial
determination of Director’s incompetence, reference in this Agreement to
Director shall be deemed, where appropriate, to Director’s heirs or devises.

(i)     Titles.    The titles to sections or paragraphs of this Agreement are
intended solely for convenience and no provision of this Agreement is to be
construed by reference to the title of any section or paragraph.

(j)     Plan Governs.    The RSUs are being transferred to Director pursuant to
and subject to the Plan, a copy of which is available upon request to the
Corporate Secretary of the Corporation. The provisions of the Plan are
incorporated herein by this reference, and all capitalized terms in this
Agreement shall have the same meanings given to such terms in the Plan. The
terms and conditions set forth in this Agreement will be administered,
interpreted and construed in accordance with the Plan, and any such term or
condition which cannot be so administered, interpreted or construed will to that
extent be disregarded.

(k)    Complete Agreement.    This instrument contains the entire agreement of
the parties relating to the subject matter of this Agreement and supersedes and
replaces all prior agreements and understandings with respect to such subject
matter. The parties hereto have made no agreements, representations or
warranties relating to the subject matter of this Agreement which are not set
forth herein or incorporated by reference.

 

4



--------------------------------------------------------------------------------

(l)     Amendment; Modification; Wavier.    No provision set forth in this
Agreement may be amended, modified or waived unless such amendment, modification
or waiver shall be authorized by the Compensation Committee and shall be agreed
to in writing, signed by Director and by an officer of the Corporation duly
authorized to do so. No waiver by either party hereto of any breach by the other
party of any condition or provision set forth in this Agreement to be performed
by such other party will be deemed a waiver of a subsequent breach of such
condition or provision, or will be deemed a waiver of a similar or dissimilar
provision or condition at the same time or at any prior or subsequent time.

(m)    Governing Law.    The validity, interpretation, performance and
enforcement of the terms and conditions set forth in this Agreement will be
governed by the laws of the State of Georgia, the state in which the Corporation
is incorporated, without giving effect to the principles of conflicts of law of
that state.

The Corporation has issued the RSUs in accordance with the foregoing terms and
conditions and in accordance with the provisions of the Plan. By signing below,
Director hereby agrees to the foregoing terms and conditions of the RSUs.

IN WITNESS WHEREOF, Director has set Director’s hand and seal, effective as of
the date and year set forth above.

 

5